Citation Nr: 0920122	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 31, 2007 
for the grant of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1943 to November 1946.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for bilateral hearing loss and assigned a 30 
percent evaluation effective May 31, 2007.  In his February 
2008 VA Form-9, the Veteran requested a Travel Board hearing.  
Subsequently, in February 2008 correspondence, he withdrew 
his hearing request.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied service 
connection for bilateral hearing loss.

2.  After the May 2005 decision, the first communication from 
the Veteran seeking to reopen a claim of service connection 
for bilateral hearing loss was received on May 31, 2007.


CONCLUSION OF LAW

An effective date earlier than May 31, 2007, is not warranted 
for the award of service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the October 2007 rating decision that is on appeal granted 
service connection for bilateral hearing loss and assigned an 
effective date for the award, statutory notice had served its 
purpose and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
January 2008 statement of the case (SOC) provided notice on 
the "downstream" issue of an earlier effective date.  The 
Veteran has had ample opportunity to respond.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings; generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. §  5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. 38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  
If a formal claim is received within one year of an informal 
claim, it will be considered filed as of the date of receipt 
of the informal claim. 38 C.F.R. § 3.155.  A May 2005 rating 
decision denied entitlement to service connection for 
bilateral hearing loss.  The Veteran did not appeal that 
decision.  Hence, the May 2005 decision is final and not 
subject to revision in the absence of clear and unmistakable 
error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only 
a request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  CUE in the May 2005 rating decision has not 
been alleged and that rating decision is a legal bar to an 
effective date prior to the date of the decision.  

The Veteran's formal claim to reopen a claim of service 
connection for bilateral hearing loss was received by the RO 
on May 31, 2007.  The Board notes that although the Veteran's 
hearing loss may have been present prior to May 31, 2007, the 
only question before the Board at this time is whether 
subsequent to the May 2005 rating decision, and prior to May 
31, 2007, the Veteran communicated an intent to reopen his 
claim seeking service connection for bilateral hearing loss.  
There is nothing in the record to suggest that he did so.  
Nothing in the claims file received during this time period 
may be construed as a formal or informal claim seeking to 
reopen the claim of service connection for bilateral hearing 
loss.  Neither the Veteran nor his representative has alleged 
that he submitted an earlier application to reopen the claim.

As the Veteran's claim to reopen a claim of service 
connection for bilateral hearing loss was received on May 31, 
2007, and no claim to reopen the claim was received during 
the preceding year, the earliest effective date possible for 
the grant of service connection under governing law and 
regulations, outlined above, is the May 31, 2007 date 
assigned.  Accordingly, as a matter of law, the appeal 
seeking an effective date prior to May 31, 2007 for the grant 
of service connection for bilateral hearing loss must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to May 31, 2007 for the grant of 
service connection for bilateral hearing loss is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


